Case: 09-30267     Document: 00511026234          Page: 1    Date Filed: 02/12/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 12, 2010
                                     No. 09-30267
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee

v.

CHARLES LEE GREEN,

                                                   Defendant-Appellant


                   Appeal from the United States District Court
                      for the Western District of Louisiana
                           USDC No. 6:02-CR-60053-1


Before JONES, Chief Judge, and GARZA and BENAVIDES, Circuit Judges.
PER CURIAM:*
        Charles Lee Green, federal prisoner # 09415-035, filed a motion for a
reduced sentence pursuant to 18 U.S.C. § 3582(c)(2) in which he sought a
reduction in his offense level based on Amendment 706 to the crack cocaine
Guidelines. Green appeals the district court’s denial of that motion.
        The district court’s decision whether to reduce a sentence ordinarily is
reviewed for an abuse of discretion, but a district court’s interpretation of the
Guidelines is reviewed de novo. United States v. Doublin, 572 F.3d 235, 237 (5th

        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-30267   Document: 00511026234 Page: 2        Date Filed: 02/12/2010
                                No. 09-30267

Cir.), cert. denied, 130 S. Ct. 517 (2009).     Section 3582(c)(2) permits the
discretionary modification of a defendant’s sentence where the sentencing range
is later lowered by the Sentencing Commission, “if such a reduction is consistent
with the policy statements issued by the Sentencing Commission.” United States
v. Gonzalez-Balderas, 105 F.3d 981, 982 (5th Cir. 1997). Sentence reductions
under § 3582 are thus governed by the policy statements of the Guidelines.
Doublin, 572 F.3d at 237.
      Green’s guidelines range was not derived from the quantity of crack
cocaine involved in the offense, but rather from his career offender status. The
district court was thus correct in concluding that a reduction was not permitted
under § 3582(c)(2). See § 3582(c)(2). Green’s argument that the district court
had the discretion to reduce his sentence under § 3582 in light of United States
v. Booker, 543 U.S. 220 (2005), is unavailing because “the concerns at issue in
Booker do not apply in an 18 U.S.C. § 3582(c)(2) proceeding.” Doublin, 572 F.3d
at 238. Although the Guidelines must be treated as advisory in an original
sentencing proceeding, Booker does not prevent Congress from incorporating a
Guideline provision “as a means of defining and limiting a district court’s
authority to reduce a sentence under § 3582(c).” Id. at 239 (internal quotation
marks and citation omitted).
      The district court thus did not err in denying Green’s motion for a
reduction of sentence. The district court’s judgment is AFFIRMED.




                                       2